             Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 1 of 36




                                 UNITED STATES BANKRUPTCY COURT
                                 FOR THE EASTERN DISTRICT OF TEXAS
                                          (LUFKIN DIVISION)
                                                                                                                EOD
                                                                                                                09/06/2019
    In re:                                                        )
                                                                  )     JOINTLY ADMINISTERED
    TEXAS PELLETS, INC.1                                          )     under Case No. 16-90126
                                                                  )
                       Debtors.                                   )     Chapter 11
                                                                  )


                       ORDER CONFIRMING JOINT CHAPTER 11 PLAN
                 OF TEXAS PELLETS, INC., AND GERMAN PELLETS TEXAS, LLC,
                 GRANTING FINAL APPROVAL OF DEBTORS’ FIRST AMENDED
                 DISCLOSURE STATEMENT, AND ENTRY OF FINDINGS OF FACT
                     AND CONCLUSIONS OF LAW PERTAINING THERETO


                                                     INTRODUCTION

              WHEREAS, the above-captioned debtors Texas Pellets, Inc. and German Pellets Texas,

LLC (respectively, “TPI” and “GPTX,” and collectively, the “Debtors”) proposed the First

Amended Joint Chapter 11 Plan of Texas Pellets, Inc. and German Pellets Texas, LLC, as

immaterially modified [Docket #1247] and including the Plan Supplement [Docket #1135] and

Amended Plan Supplement [Docket #1222 and #1248] (the “Plan”);2

              WHEREAS, the Debtors filed their First Amended Disclosure Statement in Support of

First Amended Joint Chapter 11 Plan [Docket #1051] (the “Disclosure Statement”);

              WHEREAS, the Court entered its Order on August 6, 2019 [Docket #1228]; and the Court

further entered its Order on April 9, 2019 entitled Order Granting Agreed Motion to Reschedule



1
  The jointly-administered Chapter 11 Debtors, along with the last four digits of each such Debtor’s federal tax
identification number, are Texas Pellets, Inc. (3478) and German Pellets Texas, LLC (9084). The corporate
headquarters and service address for the jointly-administered is: 164 CR 1040, Woodville, TX 75979.

2
   Capitalized terms and phrases used herein have the meanings given to them in the Plan. A copy of the Plan is
attached hereto as Exhibit A and incorporated herein by reference.
      Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 2 of 36




Combined Hearing on (A) Adequacy of Disclosure Statement and (B) Confirmation of Plan

[Docket #1110], amending and superseding that certain order entered on February 13, 2019

entitled Order Scheduling Combined Hearing on (A) Adequacy of Disclosure Statement and (B)

Confirmation of Plan [Docket #1040]; which among other things, established procedures for the

solicitation and tabulation of votes on the Plan and scheduling the continued and reset hearing (the

“Confirmation Hearing”) to consider confirmation of the Plan for September 4, 2019 at 1:30 pm

(Central Time) (collectively, the “Plan Scheduling Order”);

       WHEREAS, certain certificates of service and publication with respect to the mailing and

publication of notice of the Confirmation Hearing and solicitation materials in respect of the Plan

in accordance with the Plan Scheduling Order were filed with the Court on March 1, 2019 [Docket

#1060], March 21, 2019 [Docket #1089], March 22, 2019, [Docket #1095], April 12, 2019 [Docket

#1114], April 19, 2019 [Docket #1122], May 13, 2019 [Docket #1156], May 16, 2019 [Docket

#1162], May 16, 2019 [Docket #1165], August 2, 2019 [Docket #1224], August 6, 2019 [Docket

#1227] , August 6, 2019 [Docket #1229], August 8, 2019 [Docket #1230], and August 29, 2019

[Docket #1246] (together, the “Certificate of Service”)

       WHEREAS, the Debtors filed the Voting Tabulation regarding the solicitation of votes

and tabulation of Ballots cast on the Plan on August 29, 2019 [Docket # 1244] (the “Voting

Tabulation”) attesting to the results of the tabulation of the properly executed and timely received

Ballots for the Plan as follows:

               i.        Class 1 (Bond Trustee Secured Claim). The Debtors received fourteen
                         (14) acceptances out of fourteen (14) votes from holders of Claims under
                         Class 1 (Bond Trustee Secured Claim), with the Class 1 claimants who
                         voted in favor of the Plan holding Claims in the amount of $156,305,000.00
                         for voting purposes, such acceptances being 100 percent in number and 100
                         percent in amount of all ballots received from holders of Class 1 Claims;


                                                          2
      Case 16-90126    Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 3 of 36




               ii.        Class 2(a) (Secured Ad Valorem Tax Claims Against TPI). The Debtors
                          received zero (0) acceptances out of zero (0) votes from holders of Claims
                          under Class 2(a) (Secured Ad Valorem Claims Against TPI);

               iii.       Class 2(b) (Secured Ad Valorem Tax Claims Against GPTX). The
                          Debtors received zero (0) acceptances out of zero (0) votes from holders of
                          Claims under Class 2(b) (Secured Ad Valorem Claims Against GPTX);

               iv.        Class 2(c) (Secured Claims Against TPI)
                          The Debtors received zero (0) acceptances out of zero (0) votes from
                          holders of Claims under Class 2(c) (Secured Claims Against TPI);

               v.         Class 2(d) (Secured Claims Against GPTX)
                          The Debtors received zero (0) acceptances out of zero (0) votes from
                          holders of Claims under Class 2(d) (Secured Claims Against GPTX);

               vi.        Class 3(a) (Unsecured Claims Against TPI). The Debtors received
                          fourteen (14) acceptances out of fourteen (14) votes from holders of Claims
                          (all holders of Deficiency Claims) under Class 3(a) (Unsecured Claims
                          Against TPI), with the Class 3(a) claimants who voted in favor of the Plan
                          holding Claims in the amount of $156,305,000.00 for voting purposes, such
                          acceptances being 100 percent in number and 100 percent in amount of all
                          ballots received from holders of Class 3(a) Claims;

               vii.       Class 3(b) (Unsecured Claims Against GPTX). The Debtors received
                          fourteen (14) acceptances out of fourteen (14) votes from holders of Claims
                          (all holders of Deficiency Claims) under Class 3(a) (Unsecured Claims
                          Against GPTX), with the Class 3(b) claimants who voted in favor of the
                          Plan holding Claims in the amount of $156,305,000.00 for voting purposes,
                          such acceptances being 100 percent in number and 100 percent in amount
                          of all ballots received from holders of Class 3(b) Claims;

               viii.      Class 4 (Interests). The Debtors received zero (0) acceptances out of zero
                          (0) votes from holders of Claims under Class 4 (Interests). Class 4 is
                          deemed to reject the Plan.

       WHEREAS, the Debtors placed into evidence the Voting Tabulation at the Confirmation

Hearing;

       WHEREAS, an objection to confirmation of the Plan (the “Port Objection”) [Docket

#1139] was filed by the Port, an objection to confirmation of the Plan (the “NAPCO Objection”)

[Docket #1142, 1149, and 1238] was filed by NAPCO, and an objection to the Disclosure


                                                           3
      Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 4 of 36




Statement and confirmation of the Plan (the “UCC Objection”) [Docket #1144, 1145 and 1147]

was filed by the UCC;

       WHEREAS, the Port Objection, the NAPCO Objection, and the UCC Objection (together,

the “Objections”) have all been resolved by language contained in this Order and in the

Modifications referenced below and the Port Objection was withdrawn based upon that resolution

[Docket #1249];

       WHEREAS, the Debtors filed certain immaterial modifications to the Plan on August 2,

2019 [Docket #1221], updated as of August 30, 2019 [Docket #1247] (the “Modifications”);

       WHEREAS, the Court has reviewed the Plan, the Modifications, the Voting Tabulation,

the Certificate of Service, the Objections, and the other papers before the Court in connection with

the confirmation of the Plan;

       WHEREAS, the Confirmation Hearing was held on September 4, 2019 at 1:30 pm (Central

Time) before the Court;

       WHEREAS, the Court heard the statements of counsel in support of Plan confirmation

and considered all evidence presented as reflected in the record at the Confirmation Hearing;

       WHEREAS, the Court, after due deliberation and for sufficient cause, finds that the

evidence admitted in support of the Plan at the Confirmation Hearing is persuasive and credible;

       WHEREAS, the Court made certain limited findings of fact and conclusions of law on the

record at the Confirmation Hearing, and reserved the right to make additional detailed findings

and conclusions in the confirmation order, as now set forth herein; and

       WHEREAS, the Court finds that just cause exists for entry of the following order.




                                                          4
      Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 5 of 36




IT IS HEREBY FOUND, DETERMINED AND CONCLUDED THAT:

       A.      Findings of Fact / Conclusions of Law. The findings and conclusions set forth

herein constitute this Court’s findings of fact and conclusions of law pursuant to Bankruptcy Rule

7052, made applicable by Bankruptcy Rule 9014. To the extent any of the following findings of

fact constitute conclusions of law, they are adopted as such. To the extent any of the following

conclusions of law constitute findings of fact, they are adopted as such.

       B.      Venue and Jurisdiction. Venue in this Court was proper as of the Petition Date

pursuant to 28 U.S.C. §§ 1408 and 1409 and continues to be proper during this Reorganization

Case. This Court has jurisdiction over this matter and the Debtors’ cases pursuant to 28 U.S.C. §

1334. Confirmation of the Plan is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and this

Court has exclusive jurisdiction to determine whether the Plan complies with the Bankruptcy Code

and should be confirmed and to enter a final order with respect thereto.

       C.      Eligibility for Relief. The Debtors qualify as “debtors” under section 109 of the

Bankruptcy Code, and the Debtors are proper proponents of the Plan.

       D.      Commencement and Administration of the Reorganization Case. The Debtors

commenced the Reorganization Case on April 30, 2016 and have authority to operate their

businesses and manage their properties as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. No trustee or examiner has been appointed in this Reorganization

Case pursuant to section 1104 of the Bankruptcy Code. In accordance with certain orders of this

Court, this Reorganization Case is being administered pursuant to Bankruptcy Rule 1015(b).

       E.      Judicial Notice.          This Court takes judicial notice of the docket of this

Reorganization Case maintained by the Clerk of this Court or its duly appointed agent, including,

but not limited to, all pleadings and other documents filed, all orders entered, and all evidence and

                                                          5
      Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 6 of 36




arguments made, proffered, adduced, and/or presented at the various hearings held before this

Court during the pendency of this Reorganization Case.

       F.      Disclosure Statement. The Disclosure Statement contains information adequate to

enable a hypothetical investor typical of the holders of claims or interest in this case to make an

informed judgment about the Plan, thereby satisfying the requirements of Section 1125(a) of the

Bankruptcy Code.

       G.      Solicitation and Notice. As evidenced by the Certificate of Service, the solicitation

materials were transmitted and served in accordance with the terms of the Plan Scheduling Order.

Such service was sufficient notice to satisfy the requirements under the Bankruptcy Code and the

Bankruptcy Rules. Such service of the solicitation materials as set forth in the Affidavit of Service

and as stated on the record in the Confirmation Hearing was (i) conducted in good faith, (ii)

provided adequate and sufficient notice of the Confirmation Hearing and the other requirements,

deadlines and matters related to Confirmation of the Plan, (iii) timely and properly served or

published in compliance with the Bankruptcy Code, the Bankruptcy Rules and the Plan Scheduling

Order and (iv) provided due process and an opportunity to appear and to be heard to all parties in

interest. Because the foregoing transmittals, notices and service were adequate and sufficient, no

other or further notice is necessary or shall be required.

       H.      Voting. As evidenced by the Voting Tabulation, votes on the Plan were solicited

and tabulated fairly, in good faith and in a manner consistent with the Bankruptcy Code, and the

Bankruptcy Rules.

       I.      Burden of Proof. The Debtors have the burden of proving all elements of sections

1129(a) and (b) of the Bankruptcy Code by a preponderance of the evidence and the Debtors have

met that evidentiary burden.

                                                          6
      Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 7 of 36




       J.      Plan Modifications. To the extent that the modifications to the Plan since the

commencement of solicitation (including without limitation the Modifications) constitute material

modifications, the modifications are for the benefit of all constituents and do not adversely affect

or change the treatment of any Claims or Interests. Pursuant to section 1127(b) of the Bankruptcy

Code and Bankruptcy Rule 3019, the modifications (including without limitation the

Modifications) do not require additional disclosure under section 1125 of the Bankruptcy Code or

the resolicitation of acceptances or rejections of the Plan under section 1126 of the Bankruptcy

Code, nor do they require that holders of Claims against the Debtors be afforded an opportunity to

change previously cast acceptances or rejections of the Plan. The disclosure of the modifications

on the record at the Confirmation Hearing and the filing of the Modifications [Docket #1221 and

1223] constitute due and sufficient notice thereof under the circumstances of this Reorganization

Case. Accordingly, the Plan, as modified by the modifications and this Order, is properly before

this Court, and all votes cast with respect to the Plan prior to the modifications shall be binding

and shall apply with respect to the Plan.

       K.      Bankruptcy Rule 3016. The Plan is dated and identifies the Debtors as plan

proponents, thereby satisfying the requirements of Bankruptcy Rule 3016(a). The Disclosure

Statement was filed with the Plan on the docket in this Reorganization Case, thereby satisfying the

requirements of Bankruptcy Rule 3016(b) [Docket #1051].                            The injunction, release and

exculpation provisions in the Disclosure Statement and the Plan describe, in bold font and with

specific and conspicuous language, all acts to be enjoined and identify the entities subject to the

injunction, thereby satisfying the requirements of Bankruptcy Rule 3016(c).

       L.      Good Faith Solicitation and Section 1125(e) of the Bankruptcy Code. The Debtors

solicited votes with respect to the Plan in good faith and in a manner consistent with the

                                                          7
      Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 8 of 36




Bankruptcy Code, the Bankruptcy Rules, and the Local Bankruptcy Rules. Based on the record

before this Court in this Reorganization Case, including, but not limited to, the evidence and

testimony proffered, adduced or presented at the Confirmation Hearing, the Debtors and their

representatives (as applicable) have acted in “good faith” within the meaning of section 1125(e)

of the Bankruptcy Code and in compliance with the applicable provisions of the Bankruptcy Code,

the Bankruptcy Rules and the Local Bankruptcy Rules in connection with all of their respective

activities relating to the Plan and are entitled to the protections afforded by section 1125(e) of the

Bankruptcy Code and the exculpation provisions set forth in the Plan to the extent authorized by

this Order.

                       COMPLIANCE WITH THE REQUIREMENTS
                      OF SECTION 1129 OF THE BANKRUPTCY CODE

       M.      The evidentiary record of the Confirmation Hearing support the findings of fact and

conclusions of law set forth in the following paragraphs.

       N.      Section 1129(a)(1) of the Bankruptcy Code. The Plan complies with each

applicable provision of the Bankruptcy Code. In particular, the Plan complies with the

requirements of sections 1122 and 1123 of the Bankruptcy Code as follows:

               i.        Section 1122 of the Bankruptcy Code. In accordance with section 1122(a)
                         of the Bankruptcy Code, Article III of the Plan classifies each Claim against
                         and Interest in each of the Debtors into a Class containing only substantially
                         similar Claims against or Interests in each such Debtor;

               ii.       Section 1123(a)(1) of the Bankruptcy Code. In accordance with section
                         1123(a)(1) of the Bankruptcy Code, Article III of the Plan properly
                         classifies all Claims and Interests that require classification. In particular,
                         Article III of the Plan segregates into separate classes, Class 1 (Bond
                         Trustee Secured Claim), Classes 2(a) and 2(b) (Secured Ad Valorem Tax
                         Claims), Classes 2(c) and 2(d) (Secured Claims), Classes 3(a) and 3(b)
                         (Unsecured Claims) and Class 4 (Interests). The number of classes reflects
                         the diverse characteristics of those Claims and Interests, and the legal rights
                         under the Bankruptcy Code of each of the holders of Claims or Interests

                                                          8
Case 16-90126    Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 9 of 36




                    within a particular Class are substantially similar to other holders of Claims
                    or Interests within that Class;

         iii.       Section 1123(a)(2) of the Bankruptcy Code. In accordance with section
                    1123(a)(2) of the Bankruptcy Code, Article V of the Plan discloses that
                    Classes 2(a), 2(b), 2(c), and 2(d) are unimpaired because the legal, equitable
                    and contractual rights of the holders of such claims or interests are unaltered
                    by the Plan;

         iv.        Section 1123(a)(3) of the Bankruptcy Code. In accordance with section
                    1123(a)(3) of the Bankruptcy Code, Article V of the Plan identifies and
                    describes any Class of Claims or Interests that is impaired under the Plan.
                    In particular, Article V of the Plan indicates that Classes 1, 3(a), 3(b), and
                    4 are impaired;

         v.         Section 1123(a)(4) of the Bankruptcy Code. In accordance with section
                    1123(a)(4) of the Bankruptcy Code, the Plan provides the same treatment
                    for each Claim or Interest of a particular Class unless the holder of such a
                    Claim or Interest agrees to less favorable treatment;

         vi.        Section 1123(a)(5) of the Bankruptcy Code. In accordance with section
                    1123(a)(5) of the Bankruptcy Code, the Plan provides adequate means for
                    its implementation, including, without limitation: (i) Sale of the Purchased
                    Assets under the Sale Order; (ii) satisfaction of the DIP Loans from Sale
                    Proceeds under the Sale Order, plus the DIP Loan Balance Repayment; (iii)
                    satisfaction of Allowed Administrative Claims and Allowed Professional
                    Fee Claims from the Distribution Reserve; (iv) satisfaction of Allowed
                    Priority Tax Claims from the Distribution Reserve; (v) treatment of
                    Allowed Secured Ad Valorem Tax Claims and other Secured Claims
                    through distribution of Sale Proceeds; (vi) treatment of the Bond Trustee
                    Secured Claim through distribution of Sale Proceeds, distribution of any
                    remaining Distribution Reserve Balance, and issuance of Reorganized TPI
                    Equity and Reorganized GPTX Equity; (vii) creation of the Liquidating
                    Trust under Section 9.10 with the powers set forth under Section 9.11, and
                    vesting in such Liquidating Trust the Liquidating Trust Assets, subject to
                    existing Liens; (viii) payment of the 10% Distribution to certain Allowed
                    Unsecured Claims for which a Class 3 Election is timely and properly made;
                    and (ix) all other matters set forth under Articles VIII and IX of the Plan;

         vii.       Section 1123(a)(6) of the Bankruptcy Code. The Debtors have complied
                    with the requirements of section 1123(a)(6); as set forth under Sections 9.6
                    and 9.7 of the Plan and as set forth on the record at the Confirmation
                    Hearing;

         viii.      Section 1123(a)(7) of the Bankruptcy Code. To the extent that section
                    1123(a)(7) of the Bankruptcy Code applies to the selection of the

                                                     9
      Case 16-90126     Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 10 of 36




                           Liquidating Trustee and the Reorganized Officers and Directors, the
                           selection of the Liquidating Trustee and Reorganized Officers and Directors
                           is consistent with the interests of holders of Claims and Interests and public
                           policy;

                ix.        Section 1123(b)(1) of the Bankruptcy Code. In accordance with section
                           1123(b)(1) of the Bankruptcy Code, Article V of the Plan provides for the
                           impairment of certain classes of Claims and Interests.

                x.         Section 1123(b)(2) of the Bankruptcy Code. In accordance with section
                           1123(b)(2) of the Bankruptcy Code, Article VIII of the Plan, together with
                           the Plan Supplement and Amended Plan Supplement, provides for the
                           rejection of certain Executory Contracts and Unexpired Leases to which the
                           Debtors are parties;

                xi.        Section 1123(b)(3) of the Bankruptcy Code. In accordance with section
                           1123(b)(3) of the Bankruptcy Code, the Plan provides for the settlement and
                           adjustment of various claims and interests belonging to the Debtors or their
                           estates;

                xii.       Section 1123(b)(5) of the Bankruptcy Code. Article V and other provisions
                           of the Plan modifies or leaves unaffected, as the case may be, the rights of
                           holders of each class of Claims and Interests including holders of secured
                           claims;

                xiii.      Section 1123(b)(6) of the Bankruptcy Code. In accordance with section
                           1123(b)(6) of the Bankruptcy Code, the Plan includes additional appropriate
                           provisions that are not inconsistent with applicable provisions of the
                           Bankruptcy Code; and

                xiv.       Section 1123(d) of the Bankruptcy Code. In accordance with section
                           1123(d) of the Bankruptcy Code, all defaults cured under the Plan shall be
                           determined in accordance with the underlying agreement and applicable
                           nonbankruptcy law;

       O.       Section 1129(a)(2) of the Bankruptcy Code. The Debtors have complied with all

applicable provisions of the Bankruptcy Code, as required by section 1129(a)(2) of the Bankruptcy

Code, including section 1125 of the Bankruptcy Code and Bankruptcy Rules 3017 and 3018. The

Disclosure Statement and the procedures by which the ballots for acceptance or rejection of the

Plan were solicited and tabulated were fair, properly conducted and in accordance with sections

1125 and 1126 of the Bankruptcy Code, and Bankruptcy Rules 3017 and 3018. Votes with respect

                                                            10
      Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 11 of 36




to the Plan were solicited in good faith and in a manner consistent with the Bankruptcy Code, and

the Bankruptcy Rules. The Debtors and each of their respective directors, officers, employees,

agents, members and professionals, acting in such capacity, have acted in “good faith,” within the

meaning of section 1125(e) of the Bankruptcy Code.

       P.       Section 1129(a)(3) of the Bankruptcy Code. The Debtors proposed the Plan in good

faith and not by any means forbidden by law. In determining that the Plan has been proposed in

good faith, the Court has examined the totality of the circumstances surrounding the formulation,

amendment, and presentation of the Plan. Based on the evidence presented at the Confirmation

Hearing, the Court finds and concludes that the Plan has been proposed by the Debtors in good

faith and in the belief that it will maximize the value of the ultimate recoveries to all creditor

groups on a fair and equitable basis. The Plan is designed to effectuate the objectives and purposes

of the Bankruptcy Code by maximizing the recoveries to parties in interest. Moreover, the Plan

itself and the acceptance of the Plan by all Classes entitled to vote, provide independent evidence

of the Debtors’ good faith in proposing the Plan. Further, as described in greater detail below, the

Plan’s indemnification, exculpation, release and injunction provisions have been negotiated in

good faith, are consensual and voluntary and are consistent with sections 105, 1123(b)(6), 1129

and 1142 of the Bankruptcy Code and applicable law in this Circuit. Accordingly, the requirements

of section 1129(a)(3) of the Bankruptcy Code are satisfied.

       Q.       Section 1129(a)(4) of the Bankruptcy Code. In accordance with section 1129(a)(4)

of the Bankruptcy Code, no payment for services or costs and expenses in or in connection with

the Reorganization Case, or in connection with the Plan and incident to the Reorganization Case,

including Professional Fee Claims, has been or will be made by a Debtor other than payments that

have been authorized by order of the Court. Article VI of the Plan provides for the payment of

                                                          11
      Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 12 of 36




Administrative Claims, including Professional Fee Claims, which are subject to the Court’s

approval and the standards of the Bankruptcy Code. In connection with the foregoing, Section 9.18

of the Plan provides that the Court will retain jurisdiction after the Effective Date to hear and

determine all applications for allowance of compensation or reimbursement of expenses authorized

pursuant to the Bankruptcy Code or the Plan for the periods ending on or before the Effective Date.

       R.       Section 1129(a)(5) of the Bankruptcy Code. To the extent that section 1129(a)(5)

is applicable to the selection of the Liquidating Trustee and Reorganized Officers and Directors,

the identity and the terms of retention of the Liquidating Trustee and Reorganized Officers and

Directors were properly disclosed in the Liquidating Trust Agreement, Plan Supplement, Amended

Plan Supplement, and the Plan. In light of the structure of the Plan, the provisions of Section

1129(a)(5) are satisfied through disclosure of the Liquidating Trustee, disclosure of the

Reorganized Officers and Directors and other accompanying disclosures made herein and in the

Plan, Plan Supplement, Amended Plan Supplement, and Disclosure Statement (including without

limitation the disclosure of the members of the Liquidating Trust Committee).

       S.       Section 1129(a)(6) of the Bankruptcy Code. Section 1129(a)(6) of the Bankruptcy

Code is not applicable. The Plan does not provide for any changes in rates that require regulatory

approval of any governmental agency.

       T.       Section 1129(a)(7) of the Bankruptcy Code. Each holder of an impaired Claim that

has not accepted the Plan will on account of such Claim, as demonstrated by the liquidation

analyses included as Exhibit “1” to the Disclosure Statement, receive or retain property under the

Plan having a value, as of the Effective Date, that is at least equal to the amount that such holders

would receive or retain if the Debtors were liquidated under chapter 7 of the Bankruptcy Code on

the Effective Date.

                                                          12
      Case 16-90126    Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 13 of 36




       U.       Section 1129(a)(8) of the Bankruptcy Code. Section 1129(a)(8) of the Bankruptcy

Code has not been satisfied. The evidence does establish that all Classes, other than Class 4, have

either accepted the Plan or are unimpaired. Specifically, the holders of Claims in Class 1 voted to

accept the Plan, Classes 2(a), 2(b), 2(c), and 2(d) are unimpaired, and the holders of Deficiency

Claims in Class 3(a) and 3(b) voted to accept the Plan. However, Class 4 is deemed to have

rejected the Plan. Nonetheless, as set forth below, the Plan satisfies the “cramdown” requirements

of section 1129(b) of the Bankruptcy Code necessary to obtain Confirmation of the Plan,

notwithstanding the deemed rejection of the Plan by Class 4; and to the extent necessary and/or

applicable, the provisions of Section 1129(b) of the Bankruptcy Code are also satisfied as to

Classes 3(a) and 3(b).

       V.       Section 1129(a)(9) of the Bankruptcy Code. The Plan also meets the requirements

regarding the payment of Administrative Claims and Priority Tax Claims, as set forth in section

1129(a)(9) of the Bankruptcy Code:

                i.        Under Section 6.1.1 of the Plan, and as consented to by the DIP Lender (as
                          confirmed at the Confirmation Hearing), the DIP Loans are satisfied under
                          the Plan through Sale Proceeds and any other proceeds of the Estates and
                          the DIP Loan Balance Repayment.

                ii.       Subject to certain bar date provisions in the Plan, and except to the extent
                          that the holder of an Allowed Administrative Claim agrees to different
                          treatment, each holder of an Allowed Administrative Claim against the
                          Debtors shall be paid the full Allowed amount of such Claim, to be paid
                          solely from the Distribution Reserve, on the latest of: (a) the Effective Date,
                          (b) five (5) Business Days after the date on which such Administrative
                          Claim becomes an Allowed Administrative Claim, or (c) on such date or
                          dates as provided in the documents governing the Debtors’ obligation to the
                          holder of such Allowed Administrative Claim.

                iii.      Subject to certain bar date provisions in the Plan, all holders of Professional
                          Fee Claims shall be paid solely from the Distribution Reserve the full
                          unpaid amount as is Allowed by the Court within five (5) Business Days
                          after the date that such Claim is Allowed by Final Order of the Court, except

                                                           13
      Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 14 of 36




                         to the extent that the holder of an Allowed Professional Fee Claim agrees to
                         a different treatment.

                iv.      Subject to other provisions of the Plan, all holders of Allowed Priority Tax
                         Claims shall be paid solely from the Distribution Reserve the full unpaid
                         amount as is Allowed by the Court after the date that such Claim is Allowed
                         by Final Order of the Court, except to the extent that the holder of an
                         Allowed Professional Priority Tax Claim agrees to a different treatment.

       W.       Section 1129(a)(10) of the Bankruptcy Code. As indicated in the Voting Tabulation

and as reflected in the record of the Confirmation Hearing, at least one Class of Claims that is

impaired under the Plan (Class 1) has voted to accept the Plan, as determined without including

the acceptance by any insider, with respect to all Debtors under the Plan.

       X.       Section 1129(a)(11) of the Bankruptcy Code. As demonstrated by the evidence in

the record, upon the Effective Date, the Liquidating Trust and Reorganized Debtors will have

sufficient cash and other assets to meet their obligations under the Plan.

       Y.       Section 1129(a)(12) of the Bankruptcy Code. Article 6.1.5 of the Plan provides

that on the Effective Date, Administrative Claims for fees payable pursuant to 28 U.S.C. § 1930,

as determined at the Confirmation Hearing by the Court, shall be paid by the Debtors in Cash equal

to the amount of such Administrative Claims. All fees payable pursuant to 28 U.S.C. § 1930 shall

be paid by the Liquidating Trustee in accordance therewith until the closing of the applicable

Bankruptcy Case pursuant to section 350(a) of the Bankruptcy Code. The Reorganized Debtors

retain and reserve the exclusive right to seek relief and/or determination of liability for any fees

under 28 U.S.C. § 1930 for any periods accruing before the Effective Date, including without

limitation the right to seek disgorgement or return of previously paid fees, and any such recovery

shall vest in the Reorganized Debtors as part of the Reorganized Debtor Assets. The Liquidating

Trust retains and reserves the right to seek relief and/or determination of liability for any fees under

28 U.S.C. § 1930 for any periods accruing after the Effective Date.
                                                          14
      Case 16-90126    Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 15 of 36




       Z.       Section 1129(a)(13) of the Bankruptcy Code. No satisfaction of the requirements

of section 1129(a)(13) of the Bankruptcy Code is required by the Plan, as the Debtors are not

required to provide any retirement benefits.

       AA.      Section 1129(a)(14), (15) and (16) of the Bankruptcy Code. Sections 1129(a)(14),

(15) and (16) of the Bankruptcy Code do not apply to this Reorganization Case as the Debtors owe

no domestic support obligations, are not individuals and are not nonprofit corporations.

       BB.      Section 1129(b) of the Bankruptcy Code. Pursuant to section 1129(b)(1) of the

Bankruptcy Code, the Plan may be confirmed, notwithstanding the fact that Class 4 is deemed to

have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code:

                i.        Class 3(a). To the extent applicable (in light of the acceptance of the Plan
                          by Class 3(a) holders of Deficiency Claims), the Plan does not unfairly
                          discriminate against the holders of Claims in Class 3(a). Claims in Class
                          3(a) are legally distinct from other Claims and Interests, and the Claims and
                          Interests are properly placed in separate classes, and there is no
                          discrimination with respect to such classes. The Plan’s treatment of Class
                          3(a) is fair and equitable, since under Section 1129(b)(2)(B) of the
                          Bankruptcy Code, no junior class is receiving any consideration.

                ii.       Class 3(b). To the extent applicable (in light of the acceptance of the Plan
                          by Class 3(b) holders of Deficiency Claims), the Plan does not unfairly
                          discriminate against the holders of Claims in Class 3(b). Claims in Class
                          3(b) are legally distinct from other Claims and Interests, and the Claims and
                          Interests are properly placed in separate classes, and there is no
                          discrimination with respect to such classes. The Plan’s treatment of Class
                          3(b) is fair and equitable, since under Section 1129(b)(2)(B) of the
                          Bankruptcy Code, no junior class is receiving any consideration.

                iii.      Class 4. The Plan does not unfairly discriminate against the holders of
                          Interests in Class 4. Interests in Class 4 are legally distinct from other
                          Claims, and the Claims and Interests are properly placed in separate classes,
                          and there is no discrimination with respect to such classes. The Plan’s
                          treatment of Class 4 is fair and equitable, since under Section 1129(b)(2)(B)
                          of the Bankruptcy Code, no junior class is receiving any consideration.

       CC.      Section 1129(c) of the Bankruptcy Code. The Plan is the only plan that has been

filed in this Reorganization Case that has been found to satisfy the requirements of subsections (a)
                                                           15
      Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 16 of 36




and (b) of section 1129 of the Bankruptcy Code. Accordingly, the requirements of section 1129(c)

of the Bankruptcy Code are not applicable in this Reorganization Case.

       DD.      Section 1129(d) of the Bankruptcy Code. The principal purpose of the Plan is not

the avoidance of taxes or the avoidance of the application of section 5 of the Securities Act of

1933, as amended. Accordingly, the Plan satisfies the requirements of section 1129(d) of the

Bankruptcy Code.

       EE.      Section 1129(e) of the Bankruptcy Code. This Reorganization Case is not a small

business case within the meaning of the Bankruptcy Code. Accordingly, section 1129(e) of the

Bankruptcy Code is inapplicable to this Reorganization Case.

       FF.      Satisfaction of Confirmation Requirements. Based upon the foregoing, and all other

pleadings and evidence proffered or adduced at or prior to the Confirmation Hearing, the Plan and

the Debtors satisfy all of the requirements for confirmation set forth in section 1129 of the

Bankruptcy Code.

              FINDINGS REGARDING IMPLEMENTATION OF THE PLAN


       GG.      Implementing Documents. All documents and agreements necessary to implement

the Plan, including, but not limited to, those contained in the Plan Supplement and Amended Plan

Supplement, and all other relevant and necessary documents (including, without limitation, the

Liquidating Trust Agreement and Reorganized Organizational Documents) are essential elements

of the Plan and have been negotiated in good faith and at arm’s-length with the UCC, the Bond

Trustee and their respective officers, directors, employees, advisors, members and professionals,

and shall, upon completion of documentation and execution, be valid, binding and enforceable

agreements and not be in conflict with any federal, state or local law. The Debtors have exercised


                                                          16
      Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 17 of 36




reasonable business judgment in determining which agreements to enter into and have provided

sufficient and adequate notice of such documents and agreements.

       HH.      The Liquidating Trust Agreement and Reorganized Organizational Documents are

approved. The Debtors, through the CRO, and the Liquidating Trustee, are authorized, without

any further notice to, or action, order or approval of, this Court, to finalize, execute and deliver all

agreements, documents, instruments and certificates relating to the Plan and Liquidating Trust

Agreement and Reorganized Organizational Documents (including without limitation, the

Liquidating Trust Agreement and Reorganized Organizational Documents themselves) and to

perform their obligations under such agreements, documents, instruments and certificates.

       II.      Treatment of Executory Contracts and Unexpired Leases. Pursuant to sections 365

and 1123(b)(2) of the Bankruptcy Code, upon the occurrence of the Effective Date, Article VIII

of the Plan provides for the rejection of certain Executory Contracts and Unexpired Leases. The

Debtors’ determinations regarding the rejection of Executory Contracts and Unexpired Leases are

based on and within the sound business judgment of the Debtors, are necessary to the

implementation of the Plan and are in the best interests of the Debtors, their Estates, holders of

Claims and other parties in interest in this Reorganization Case. The Insurance Policies are not

Executory Contracts subject to assumption or rejection; however, to the extent that such Insurance

Policies may be deemed Executory Contracts or subject to assumption or rejection under Section

365 of the Bankruptcy Code, the assumption of such Insurance Policies is approved. Further,

without limitation, the Insurance Policies relating to and applicable to the Ship Loader Insurance

Claims and Silo Burn Insurance Claims are retained by, and vest in, the Reorganized Debtors, as

provided for under Section 9.4.1 of the Plan. No payments are required to cure any defaults of the

Debtors existing as of the Confirmation Date with respect to each such Insurance Policy or

                                                          17
      Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 18 of 36




agreement. Further, such assumption is in the best interests of the Debtors, their estates, creditors,

and other parties in interest, and represents the Debtors’ reasonable exercise of sound and prudent

business judgment; and the Debtors have met all of the requirements of Bankruptcy Code § 365(b)

for assumption, and no amounts are required to cure any monetary and nonmonetary defaults under

Insurance Policies. To the extent required, adequate assurance of future performance has been

established with respect to Insurance Policies pursuant to Bankruptcy Code § 365(b)(1)(C).

       JJ.      This Order shall constitute an order of the Court approving the rejections described

in Article VIII of the Plan, pursuant to section 365 of the Bankruptcy Code. The procedures for

rejection of an executory contract in Article VIII are approved in all respects, subject to the other

terms of this Order.

       KK.      Jurisdiction With Respect to Release, Exculpation and Injunction Provisions. This

Court has jurisdiction under sections 157 and 1334(a) and (b) of title 28 of the United States Code

to approve the releases, exculpations and injunctions set forth in Article IX of the Plan. Section

105(a) of the Bankruptcy Code permits issuance of the injunctions and approval of the releases

and exculpations set forth in Article IX of the Plan.

       LL.      Releases, Exculpation and Injunction. Based on the record before this Court,

including, but not limited to, the evidence proffered, adduced, and/or presented at the Confirmation

Hearing, which is reasonable, persuasive, and credible, the release, exculpation, and injunction

provisions set forth in Sections 9.22, 9.23, 9.24, and 9.25 of the Plan (1) confer substantial benefit

to the Estates, (2) are fair, equitable, and reasonable, (3) are in the best interests of the Debtors,

their Estates, and parties in interest, (4) are an integral element of the settlements and transactions

incorporated into the Plan; (5) are supported by valuable consideration, (6) are important to the

overall objectives of the Plan to finally resolve all Claims and Equity Interests among or against

                                                          18
      Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 19 of 36




the parties in interest in this Reorganization Case with respect to the Debtors’ liquidation, and (7)

do not relieve any party of liability arising out of an act or omission constituting willful misconduct

(including, but not limited to, fraud) or gross negligence. Accordingly, this Court finds that (i) the

releases of potential Claims belonging to the Debtors or their Estates pursuant to the Plan are part

of a fair and a valid exercise of the Debtors’ business judgment, (ii) the releases contemplated by

Sections 9.22, 9.23, 9.24, and 9.25 of the Plan are fair, reasonable and appropriate under the

circumstances of this Reorganization Case and (iii) the release, exculpation and injunction

provisions set forth in the Plan were proposed in good faith, are fair and appropriate under the

circumstances, are appropriately tailored, are intended to promote finality and prevent parties from

attempting to circumvent the Plan’s terms and are consistent with the Bankruptcy Code and

applicable law in light of the extraordinary circumstances of these cases and the substantial

contribution of all Released Parties and, therefore, valid and binding.

       MM. Retention of Jurisdiction. This Court may properly retain jurisdiction over any

matter arising under the Bankruptcy Code, or arising in, or related to, this Reorganization Case or

the Plan, after Confirmation thereof and after the Effective Date, and any other matter that is within

this Court’s jurisdiction pursuant to 28 U.S.C. § 1334 or 28 U.S.C. § 157.

       NN.      Objections. All parties have had a full and fair opportunity to litigate all issues

raised in the Objections, or which might have been raised. All Objections timely filed with the

Court have been withdrawn on the Court’s docket or withdrawn in open court at the Confirmation

Hearing.



       NOW, THEREFORE, IT IS HEREBY ORDERED:



                                                          19
      Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 20 of 36




I.     GENERAL PROVISIONS REGARDING APPROVAL OF DISCLOSURE
       STATEMENT, CONFIRMATION OF THE PLAN, AND APPROVAL OF PLAN-
       RELATED DOCUMENTS.

       A.       APPROVAL OF DISCLOSURE STATEMENT AND
                CONFIRMATION OF THE PLAN.

       1.       Final approval of the Disclosure Statement is hereby GRANTED.

       2.       The Plan, as modified by this Order, and each of its provisions (whether or not

specifically approved herein) and all exhibits and schedules thereto are CONFIRMED in each

and every respect, pursuant to section 1129 of the Bankruptcy Code; provided, however, that if

there is any direct conflict between the terms of the Plan or any exhibit and/or schedule thereto

and the terms of this Order, the terms of this Order shall control. All objections to the Plan

(including without limitation the Objections), other than those withdrawn with prejudice in their

entirety prior to, or on the record at, the Confirmation Hearing are either resolved on the terms set

forth herein or overruled.

       B.       CONDITIONS TO EFFECTIVE DATE.

       3.       Nothing in this Order shall in any way affect the provisions of Section 9.1 of the

Plan, which includes provisions regarding (i) the conditions precedent to the Effective Date of the

Plan, (ii) the waiver of any such conditions, and (iii) the effect that the nonoccurrence of such

conditions may have with regard to the Plan and this Order.

       C.       EFFECTS OF CONFIRMATION.

       4.       Notwithstanding any otherwise applicable law (including without limitation

Bankruptcy Rules 3020(e), 6004(h), and/or 7062) immediately upon the entry of this Order, the

terms of the Plan and this Order shall be binding upon all Entities, including the Debtors, any and

all holders of Claims or Interests (irrespective of whether such Claims or Interests are impaired

under the Plan or whether the holders of such Claims or Interests accepted, rejected or are deemed
                                                          20
      Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 21 of 36




to have accepted or rejected the Plan), any and all nondebtor parties to Executory Contracts,

Unexpired Leases, and Insurance Policies with any of the Debtors and any and all Entities who are

parties to or are subject to the settlements, compromises, releases, waivers and injunctions

described herein and the respective heirs, executors, administrators, trustees, affiliates, officers,

directors, agents, representatives, attorneys, beneficiaries, guardians, successors or assigns, if any,

of any of the foregoing.


       D.       APPROVAL, MODIFICATION AND EXECUTION OF PLAN-RELATED
                DOCUMENTS.

       5.       The Plan, as modified by this Order, and all exhibits and schedules thereto,

substantially in the form as they exist at the time of the entry of this Order, including the

Liquidating Trust Agreement and Reorganized Organizational Documents, are approved in all

respects.

       6.       The Debtors are hereby authorized to amend or modify the Plan and the exhibits to

the Plan at any time prior to the substantial consummation of the Plan, but only in accordance with

section 1127 of the Bankruptcy Code and the Plan.



II.    CLAIMS BAR DATES AND OTHER CLAIMS MATTERS.

       A.       BAR DATE FOR ADMINISTRATIVE CLAIMS.

       7.       Pursuant to Section 6.1.4 of the Plan, Holders of Administrative Claims (including,

without limitation, any governmental units asserting claims for federal, state, or local taxes) that

have not filed such requests by the Administrative Claims Bar Date as set forth in the Plan

(including without limitation claimants who were subject to the bar date of March 25, 2019 for

certain Administrative Claims set by the Court’s order dated February 20, 2019 [Docket #1047]

                                                          21
      Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 22 of 36




and who failed to file such requests by such bar date), are, or shall be, forever barred from asserting

such claims against the Debtors, Reorganized Debtors, the Liquidating Trust, or any other person

or entity, or any of their respective property.



       B.       BAR DATE FOR PROFESSIONAL FEE CLAIMS.

       8.       Pursuant to Section 6.1.6 of the Plan, all professionals seeking payment of

Professional Fee Claims shall file their respective final applications for allowance of compensation

for services rendered and reimbursement of expenses incurred in the Reorganization Case by the

Professional Fee Claim Bar Date (thirty (30) calendar days after the Effective Date).



       C.       DAMAGES CLAIMS.

       9.       Unless otherwise provided by a Final Order of the Court, all Proofs of Claim with

respect to Claims arising from the rejection of Executory Contracts or Unexpired Leases, pursuant

to the Plan or the Confirmation Order, if any, must be filed by the Rejection Damages Bar Date

(thirty (30) calendar days after the Effective Date). As directed during the Confirmation Hearing,

the Reorganized Debtors shall supply a supplemental notice of the Rejection Damages Bar Date

to all counterparties affected by a rejection of an Executory Contract or Unexpired Lease under

the Plan. Any Claims arising from the rejection of an Executory Contract or Unexpired Lease not

filed within such time will be automatically disallowed, forever barred from assertion, and shall

not be enforceable against the Debtors or the Reorganized Debtors, the Estates, the Liquidating

Trust, or their respective property without the need for any objection by the Reorganized Debtors

or further notice to, or action, order, or approval of the Court.



                                                          22
       Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 23 of 36




III.    MATTERS RELATING TO IMPLEMENTATION OF THE PLAN.

        A.       ACTIONS IN FURTHERANCE OF THE PLAN.

        10.      Pursuant to section 1142 of the Bankruptcy Code and applicable state law, no action

of the equity holders or directors of the Debtors or any other party shall be required for the Debtors

or the Liquidating Trustee to: (a) take any and all actions necessary or appropriate to implement,

effectuate and consummate the Plan, this Order or the transactions contemplated thereby or hereby;

and (b) execute and deliver, adopt or amend, as the case may be, any contracts, instruments,

releases, agreements and documents necessary to implement, effectuate and consummate the Plan,

the Liquidating Trust Agreement, and/or the Reorganized Organizational Documents.

        11.      To the extent that, under applicable non-bankruptcy law, any of the foregoing

actions would otherwise require the consent or approval of the equity holders or directors of any

of the Debtors, this Order shall, pursuant to section 1142 of the Bankruptcy Code and applicable

state law, constitute such consent or approval, and such actions are deemed to have been taken by

unanimous action of the directors and equity holders of the appropriate Debtor.

        12.      The approvals and authorizations specifically set forth in this Order are

nonexclusive and are not intended to limit the authority of any Debtor, Reorganized Debtor or the

Liquidating Trust to take any and all actions necessary or appropriate to implement, effectuate and

consummate the Plan, this Order or the transactions contemplated thereby or hereby.

        B.       VESTING AND RETENTION OF ASSETS BY REORGANIZED
                 DEBTORS.

                 13.      On the Effective Date, and pursuant to Section 9.4.1 of the Plan, the

Reorganized Debtor Assets shall vest in, and be retained by the Reorganized Debtors, subject to

existing Liens, Claims, charges, or other encumbrances (except as discharged and/or released

under the Plan or this Order), and subject to required disbursements of funds under the terms of
                                                           23
      Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 24 of 36




this Plan. Pursuant to Section 9.4.1 of the Plan, the Reorganized Debtor Assets consist of all assets

of the Debtors (except as expressly set forth in Section 9.4.1(ii) of the Plan), including but not

limited to: the Reorganized Debtor Causes of Action including without limitation the Ship Loader

Insurance Claims, the Silo Burn Insurance Claims, the Port Reimbursement Action, the Other

Indemnity/Reimbursement Actions, and the Sale Proceeds Action; the Insurance Policies relating

to and applicable to the Ship Loader Insurance Claims and Silo Burn Insurance Claims; and the

Reorganized Debtor Reserve. The Bond Trustee Secured Claim, the Deficiency Claim of the Bond

Trustee, and the DIP Loan Balance Repayment shall remain enforceable claims against the

Reorganized Debtors. The Liens securing the foregoing Claims of the Bond Trustee and the DIP

Lender shall remain valid and enforceable against the Reorganized Debtors and upon all of the

Reorganized Debtor Assets, and shall be automatically perfected without further action of any

kind. The Distribution Reserve shall be administered by the Reorganized Debtors for the purposes

set forth in Section 6.1.7 of the Plan.

       14.      Notwithstanding the foregoing or any other provision of this Order or the Plan, the

Sale Proceeds Action shall be retained in, and shall remain vested in, the Reorganized Debtors,

with all Sale Proceeds to be distributed and paid as required under the Sale Order, the Plan and

this Order.

       15.      All rights of the Reorganized Debtors to object to and oppose Claims and Disputed

Claims, as set forth under Section 9.8.1 of the Plan (including without limitation the rights to assert

defenses and claims with respect to such Claims and Disputed Claims), are expressly reserved and

vested as set forth in Section 9.8.1 of the Plan, and shall be pursued and exercised as set forth

under Section 9.8.1 of the Plan.



                                                          24
      Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 25 of 36




       C.       CREATION OF LIQUIDATING TRUST.

       16.      On the Effective Date, the Liquidating Trust will be established pursuant to the

Liquidating Trust Agreement for the purposes as set forth in the Plan. The Liquidating Trust shall

have a separate existence from the Debtors and Reorganized Debtors.


       D.       ASSETS TRANSFERRED TO THE LIQUIDATING TRUST.

       17.      On the Effective Date, and pursuant to Section 9.4.1 of the Plan, the following

Liquidating Trust Assets shall vest in the Liquidating Trust, subject to existing Liens, Claims,

charges, or other encumbrances, and subject to required disbursements of funds under the terms of

this Plan: (a) the Liquidating Trust Causes of Action including without limitation the D&O Action,

the Port Dredging Action, and any and all Avoidance Actions and other Causes of Action of the

Debtors and/or Reorganized Debtors that are not Reorganized Debtor Causes of Action, Purchased

Assets, or expressly released or discharged in this Plan; and (b) the Liquidating Trust Funding

Payment.

       18.      All rights of the Liquidating Trustee to object to and oppose Claims and Disputed

Claims, as set forth under Section 9.8.1 of the Plan (including without limitation the rights to assert

defenses and claims with respect to such Claims and Disputed Claims), are expressly reserved and

vested as set forth in Section 9.8.1 of the Plan, and shall be pursued and exercised as set forth

under Section 9.8.1 of the Plan.



       E.       LIQUIDATING TRUSTEE AND LIQUIDATING TRUST COMMITTEE.

       19.      Allison Byman of Byman & Associates, PLLC is appointed as the Liquidating

Trustee.


                                                          25
      Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 26 of 36




       20.      As of the Effective Date, the Liquidating Trustee (as trustee of the Liquidating

Trust) is hereby irrevocably appointed as the Debtors’ attorney-in-fact (which appointment as

attorney-in-fact shall be coupled with an interest) as to and in connection with the property and

assets vesting in the Liquidating Trust, with full authority in the place and stead of each Debtor

and in the name of each Debtor to take any action and to execute any instrument that the

Liquidating Trustee, in the Liquidating Trustee’s sole discretion (which discretion is not subject

to challenge by any party), may deem necessary or advisable, provided, however, that (i) the

Liquidating Trustee is under no duty or obligation to exercise the duties in this paragraph; and (ii)

the Liquidating Trustee shall have no authority or power over any Reorganized Debtor Assets

(which are retained by, and vest in, the Reorganized Debtors).

       21.      In accordance with Article IX of the Plan, the Liquidating Trustee will be the

exclusive trustee of the Liquidating Trust and assets of the Liquidating Trust for purposes of 31

U.S.C. § 3713(b) and 26 U.S.C. § 6012(b)(3), as well as representatives of the Estate of each of

the Debtors appointed pursuant to section 1123(b)(3)(B) of the Bankruptcy Code as to matters

solely relating to assets transferred to, and vesting in, the Liquidating Trust. The powers, rights

and responsibilities of the Liquidating Trustee are specified in the Liquidating Trust Agreement

and the Plan. After the Effective Date, and subject to the provisions of the Plan including without

limitation Section 9.8.1 thereto, the Liquidating Trustee shall be responsible for all administrative

responsibilities and requirements for the Estates within the Bankruptcy Case, including without

limitation, reporting obligations, and payment of any fees required, if any, pursuant to 28 U.S.C.

§ 1930.

       22.      The initial members of the Liquidating Trust Committee are: (i) the Bond Trustee;

and (ii) other members to be disclosed in the notice of Effective Date to be filed under Section 9.2

                                                          26
      Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 27 of 36




of the Plan. The appointment of the Liquidating Trust Committee is approved in all respects, and

the members of the Liquidating Trust Committee are authorized to carry out their rights and duties

under the Plan and Liquidating Trust Agreement.


        F.      RETENTION OF CLAIMS AND CAUSES OF ACTION; COMPROMISES
                AND SETTLEMENTS.

        23.     Except for the Released Claims and as otherwise provided in this Plan, the Debtors

and Reorganized Debtors (and where applicable, the Purchaser) expressly reserve all Liquidating

Trust Causes of Action, Reorganized Debtor Causes of Action, or other Causes of Action that

constitute property of the Debtors for later adjudication, and, therefore, no preclusion doctrine,

including the doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion,

waiver, estoppel (judicial, equitable or otherwise) or laches will apply to such Causes of Action

upon or after the Confirmation or Consummation of the Plan based on the Disclosure Statement,

the Plan or the Confirmation Order.

        24.     Pursuant to § 363 of the Bankruptcy Code and Bankruptcy Rule 9019, and in

consideration for the classification, distribution and other benefits provided under the Plan, the

provisions of the Plan constitute a good faith compromise and settlement of all Claims, Interests

and controversies resolved pursuant to the Plan, including, without limitation, all Claims arising

prior to the Effective Date, whether known or unknown, foreseen or unforeseen, asserted or

unasserted, arising out of, relating to or in connection with the business or affairs of, or transactions

with, the Debtors. The entry of this Order constitutes the Court’s approval of each of the foregoing

compromises or settlements, and all other compromises and settlements provided for in the Plan,

and the Court’s findings constitutes the Court’s determination that such compromises and



                                                          27
      Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 28 of 36




settlements are in the best interests of the Debtors, the Estates, Creditors and other parties in

interest, and are fair, equitable and within the range of reasonableness.

       25.      On and after the Effective Date, except as otherwise provided in the Plan, and

subject to the Reorganized Organizational Documents, each Reorganized Debtor may operate its

business and may use, acquire, or dispose of property and compromise or settle any Claims or

Interests, without supervision or approval by the Bankruptcy Court and free of any restrictions of

the Bankruptcy Code or Bankruptcy Rules. The applicable Reorganized Debtor, through its

authorized agents or representatives, shall retain and may exclusively enforce any and all

Reorganized Debtor Causes of Action, including but not limited to Ship Loader Insurance Claims,

Silo Burn Insurance Claims, Port Reimbursement Action, Other Indemnity/Reimbursement

Actions, and/or Sale Proceeds Action. Subject to the Reorganized Organizational Documents, the

Reorganized Debtors shall have the exclusive right, authority, and discretion to determine and to

initiate, file, prosecute, enforce, abandon, settle, compromise, release, withdraw, or litigate to

judgment any such Reorganized Debtor Causes of Action, including but not limited to Ship Loader

Insurance Claims, Silo Burn Insurance Claims, Port Reimbursement Action, Other

Indemnity/Reimbursement Actions, and/or Sale Proceeds Action, or to decline to do any of the

foregoing, without the consent or approval of any third party or any further notice to or action,

order, or approval of the Bankruptcy Court. The Distribution Reserve shall be administered by

the Reorganized Debtors for the purposes set forth in Section 6.1.7 of this Plan and under the

requirements of the Plan.

       G.       RELEASES AND EXCULPATION PROVISIONS.

The release and exculpation provisions as set forth in Sections 9.22, 9.23, and 9.25 of the Plan are

approved in all respects, are incorporated herein in their entirety, are so ordered and shall be

                                                          28
      Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 29 of 36




immediately effective on the Effective Date of the Plan without further action by the Court, any of

the parties to such releases or any other party.

       H.       EXEMPTION FROM CERTAIN TRANSFER TAXES.

       26.      Pursuant to section 1146(a) of the Bankruptcy Code, the issuance, transfer or

exchange of a security, or the making or delivery of an instrument of transfer (including the filing

and/or recording of any and all documents, Liens, security interests or other documents in

connection with or related to the Bonds, or the assumption or modification thereof pursuant to this

Plan) or of cancellation and/or releases of any Liens or security interests will not be subject to any

stamp tax or similar tax to the fullest extent authorized by section 1146(a) of the Bankruptcy Code,

or otherwise.



IV.    APPROVAL OF EXECUTORY CONTRACT AND UNEXPIRED LEASE
       PROVISIONS AND RELATED PROCEDURES.

       27.      The Executory Contract and Unexpired Lease provisions under Article VIII of the

Plan are specifically approved, and this Order shall constitute an order of the Court approving the

rejections described in Section 8.2 of the Plan, pursuant to section 365 of the Bankruptcy Code,

subject to the other terms of this Order. The Insurance Policies are not Executory Contracts subject

to assumption or rejection; however, to the extent that such Insurance Policies may be deemed

Executory Contracts or subject to assumption or rejection under Section 365 of the Bankruptcy

Code, the assumption of such Insurance Policies is approved. Further, without limitation, the

Insurance Policies relating to and applicable to the Ship Loader Insurance Claims and Silo Burn

Insurance Claims are retained by, and vest in, the Reorganized Debtors, as provided for under

Section 9.4.1 of the Plan. No payments are required to cure any defaults of the Debtors existing as

of the Confirmation Date with respect to each such Insurance Policy or agreement. Further, such
                                                          29
      Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 30 of 36




assumption is in the best interests of the Debtors, their estates, creditors, and other parties in

interest, and represents the Debtors’ reasonable exercise of sound and prudent business judgment;

and the Debtors have met all of the requirements of Bankruptcy Code § 365(b) for assumption,

and no amounts are required to cure any monetary and nonmonetary defaults under Insurance

Policies. To the extent required, adequate assurance of future performance has been established

with respect to Insurance Policies pursuant to Bankruptcy Code § 365(b)(1)(C).



V.     OBJECTIONS TO CONFIRMATION.

       A.       RESOLUTION OF OBJECTIONS TO CONFIRMATION.

       28.      Certain of the Objections, whether informal or filed, are hereby resolved on the

terms and subject to the conditions set forth below. The compromises and settlements

contemplated by each resolution to an Objection are fair, equitable and reasonable, are in the best

interests of the Debtors and their respective Estates and creditors and are expressly approved

pursuant to Bankruptcy Rule 9019.

       29.      All Objections not otherwise addressed herein or previously withdrawn are hereby

overruled for the reasons set forth on the record at the Confirmation Hearing and in this Order.

       30.      Notwithstanding any other provision of the Plan or this Order, the following Claims

asserted by the Port are Disputed Administrative Claims that are not extinguished or resolved

under the Plan, and instead are reserved for later adjudication (together with any Claims asserted

by the Debtors and/or Reorganized Debtors against the Port) under the contested matter and/or

adversary proceeding commenced by such Claims: Notice of Additional Cure [Claim] for Business

Interruption Filed by Port of Port Arthur Navigation District of Jefferson County, Texas Pursuant

to Order Granting Debtors’ Motion to Assume Ground Lease and Easement Agreement Between

                                                          30
      Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 31 of 36




the Debtors and the Port of Port Arthur Navigation District of Jefferson County, Texas Under

Bankruptcy Code § 365 and Fed. R. Bankr. P. 6006 [Docket #989]; Notice of Additional Cure

[Claim] for Property Damage Filed by Port of Port Arthur Navigation District of Jefferson

County, Texas Pursuant to Order Granting Debtors’ Motion to Assume Ground Lease and

Easement Agreement Between the Debtors and the Port of Port Arthur Navigation District of

Jefferson County, Texas Under Bankruptcy Code § 365 and Fed. R. Bankr. P. 6006 [Docket #990];

and Invoices 43679 and 43721 sent by the Port to the Debtors totaling $53,605.48. The foregoing

Disputed Claims (if allowed in whole or part), are payable solely from the Distribution Reserve,

and are subject to the provisions of the Order Granting Debtors’ Motion to Assume Ground Lease

and Easement Agreement Between the Debtors and the Port of Port Arthur Navigation District of

Jefferson County, Texas Under Bankruptcy Code § 365 and Fed. R. Bankr. P. 6006 [Docket #907].

The Debtors, Reorganized Debtors, and the Port reserve all rights as to liability and resolution of

such Claims.

       31.      Notwithstanding any other provision of the Plan or this Order, the following Claims

asserted by NAPCO are Disputed Claims and/or Disputed Administrative Claims that are not

extinguished or resolved under the Plan (and all rights of the parties to any setoff as may be

applicable in such matters are preserved), and instead are reserved for later adjudication (together

with any NAPCO Defenses which the Court determines remain viable and may be asserted) under

the contested matter and/or adversary proceeding commenced by such Claims: all Claims under

the Motion to Allow and Compel Payment of Administrative Priority Expense Claim [Docket #75

and #246]. The foregoing Disputed Claims (if allowed in whole or part), are payable solely from

the Distribution Reserve, and the Debtors, Reorganized Debtors, and NAPCO reserve all rights as

to liability and resolution of such Claims. Any and all other or further Claims (if any) asserted or

                                                          31
      Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 32 of 36




as may be asserted by NAPCO against the Debtors, the Debtors’ estates, and/or the Reorganized

Debtors are resolved under the terms of the Plan and this Order. Nothing in this Order nor the

Plan shall have any effect on the claims and defenses asserted in Adversary Case No. 16-9002.



VI.    DISCHARGE AND INJUNCTIONS.

       32.      The treatment of Claims and Interests set forth in the Plan is in full satisfaction of

the legal, contractual, and equitable rights that each entity holding a Claim or Interest may have in

or against the Debtors and Reorganized Debtors, the Debtors’ respective Estates, or their respective

properties. This treatment supersedes and replaces any agreements or rights those entities may

have in or against the Debtors and Reorganized Debtors, their respective Estates, or their respective

properties.

       33.      Pursuant to Section 1141(d) of the Bankruptcy Code, and except as otherwise

specifically provided in the Plan or in this Order, and based upon the continued administration of

the Reorganized Debtor Assets by the Reorganized Debtors, the distributions, rights, and treatment

that are provided in the Plan shall be in complete satisfaction, discharge, and release, effective as

of the Effective Date, of any and all Claims, Interests, and Causes of Action accruing or existing

before the Effective Date, against the Debtors and Reorganized Debtors, or any of their assets or

properties, in each case whether or not: (a) a Proof of Claim based upon such debt or right is filed

or deemed filed pursuant to section 501 of the Bankruptcy Code; (b) any such Claim is Allowed

pursuant to section 502 of the Bankruptcy Code; or (c) the holder of such Claim or Interest has

accepted the Plan. This Order constitutes a judicial determination of the discharge of all Claims

and Interests, subject only to the occurrence of the Effective Date. Upon the Effective Date, all

Persons and Entities are forever precluded and enjoined, pursuant to section 524 of the Bankruptcy

                                                          32
      Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 33 of 36




Code, from prosecuting or asserting any discharged Claim against, or terminated Equity Interests

in, the Debtors, or the Reorganized Debtors.

       34.      Unless otherwise provided, all injunctions or stays arising before the Confirmation

Date in accordance with sections 105 or 362 of the Bankruptcy Code, or otherwise, and in existence

on the Confirmation Date, shall remain in full force and effect until the Effective Date, or such

later date as provided under applicable law.

       35.      Except as otherwise provided in the Plan or this Order, and in addition to the

injunction provided under sections 524(a) and 1141 of the Bankruptcy Code on and after the

Effective Date, all Persons or Entities that have held, hold, or may hold Claims or Interests that

have been released pursuant to Section 9.22, 9.23 or 9.24 of the Plan, have been discharged

pursuant to Section 9.21 of the Plan, or that are subject to exculpation pursuant to Section 9.25 of

the Plan, are permanently enjoined, from and after the Effective Date, from taking any of the

following actions against, as applicable, the Debtors, Reorganized Debtors, or the Released

Parties: (1) commencing or continuing in any manner any action or other proceeding against the

Debtors, the Reorganized Debtors, their successors, heirs, executors, administrators, or assigns or

their respective properties; (2) enforcing, attaching, collecting, or recovering in any manner any

judgment, award, decree or order against the Debtors, the Reorganized Debtors, the Purchaser,

their successors, heirs, executors, administrators, or assigns or their respective properties if such

party’s Claim or Interest is treated as required pursuant to this Plan; (3) creating, perfecting, or

enforcing any Lien or encumbrance against the Debtors, the Reorganized Debtors, the Purchaser,

their successors, heirs, executors, administrators, or assigns or their respective properties; (4)

asserting any setoff, right of subrogation, surcharge, or recoupment of any kind against any

obligation due the Debtors, the Reorganized Debtors, the Purchaser, their successors, heirs,

                                                          33
       Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 34 of 36




executors, administrators, or assigns or their respective properties; and (5) commencing or

continuing any action in any manner, in any place that does not comply with or is inconsistent with

the provisions of the Plan or this Order. Any person injured by any willful violation of such

injunction may recover actual damages, including costs and attorneys’ fees and, in appropriate

circumstances, may recover punitive damages from the willful violator.

        36.       Without limiting the provisions of Paragraphs 32 through 35 above, the injunction

set forth under Paragraphs 32 through 35 above includes and enjoins the continuation of the

following specific lawsuits and actions against the Debtors and Reorganized Debtors, Texas

Pellets, Inc. and German Pellets Texas, LLC, with the sole exception that claimants in such actions

may continue to pursue actions or Claims solely against German Pellets Texas, LLC, with any

such Claims and lawsuits to be solely satisfied from Liability Policies of German Pellets Texas,

LLC:

                 Kelley, et al. v. German Pellets Texas LLC, et al., Case No. B-0200859 (District
                  Court of Jefferson County, Texas, 60th Judicial District Court);
                 Haneefa Abdullah et al. v. German Pellets Texas, LLC et al., Case No. E-0203640
                  (District Court of Jefferson County, Texas);
                 Travelers Property Casualty Company of America v. Texas Pellets, Inc., et al., Case
                  No. B-0203222 (District Court of Jefferson County, Texas); and
                 Ultrabulk A/S v. German Pellets Texas, LLC, Case No. E-203360 (District Court
                  of Jefferson County, Texas, 172nd Judicial District Court);
                 Shelton v. Laskardis Shipping Co. Ltd., Case No. B-197991 (58th Judicial District
                  Court of Jefferson County, Texas);
                 Thaddious Foster. v. Perry Young and German Pellets Texas, LLC, Case No. A-
                  200611 (60th Judicial District Court of Jefferson County, Texas);
                 Yhana Abdullah v. German Pellets Texas, LLC et al., Case No. D-201493 (136th
                  Judicial District Court of Jefferson County, Texas); and
                 Linda Cooksey Walker v. German Pellets Texas, LLC et al., Case No. A-202951
                  (58th Judicial District Court of Jefferson County, Texas).

        37.       Without limiting the provisions of Paragraphs 32 through 36 above, the satisfaction,

discharge, and release of Claims and Interests under Section 9.21 of the Plan and Paragraphs 32

                                                           34
       Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 35 of 36




through 36 above includes, without limitation, a complete and total discharge and release of the

Claims asserted against the Debtors and Reorganized Debtors, Texas Pellets, Inc. and German

Pellets Texas, LLC, in the following lawsuits and actions, with the sole exception that claimants

in such actions may continue to pursue actions or Claims solely against German Pellets Texas,

LLC, with any such Claims and lawsuits to be solely satisfied from Liability Policies of German

Pellets Texas, LLC:

                 Kelley, et al. v. German Pellets Texas LLC, et al., Case No. B-0200859 (District
                  Court of Jefferson County, Texas, 60th Judicial District Court);
                 Haneefa Abdullah et al. v. German Pellets Texas, LLC et al., Case No. E-0203640
                  (District Court of Jefferson County, Texas);
                 Travelers Property Casualty Company of America v. Texas Pellets, Inc., et al., Case
                  No. B-0203222 (District Court of Jefferson County, Texas); and
                 Ultrabulk A/S v. German Pellets Texas, LLC, Case No. E-203360 (District Court
                  of Jefferson County, Texas, 172nd Judicial District Court);
                 Shelton v. Laskardis Shipping Co. Ltd., Case No. B-197991 (58th Judicial District
                  Court of Jefferson County, Texas);
                 Thaddious Foster. v. Perry Young and German Pellets Texas, LLC, Case No. A-
                  200611 (60th Judicial District Court of Jefferson County, Texas);
                 Yhana Abdullah v. German Pellets Texas, LLC et al., Case No. D-201493 (136th
                  Judicial District Court of Jefferson County, Texas); and
                 Linda Cooksey Walker v. German Pellets Texas, LLC et al., Case No. A-202951
                  (58th Judicial District Court of Jefferson County, Texas).


        38.       Nothing in the Plan or this Order shall modify, amend, abrogate, limit, release,

discharge, or otherwise alter any of the rights, claims, defenses, or causes of action of RPA

Advisors, LLC or Chip Cummins, in his capacity as CRO, against the Debtors, their estates, the

Reorganized Debtors, or any other parties.


VII.    RETENTION OF JURISDICTION BY THE COURT.

        39.       Notwithstanding the entry of this Order and the occurrence of the Effective Date,

pursuant to Section 9.18 of the Plan, this Court shall retain such exclusive jurisdiction over the


                                                           35
      Case 16-90126   Doc 1257   Filed 09/06/19   Entered 09/06/19 13:15:46   Desc Main Document   Page 36 of 36




Reorganization Case after the Effective Date as is legally permissible, including exclusive

jurisdiction over the matters described in Sections 9.18.1 through 9.18.17 of the Plan; provided,

however, that Section 9.18 of the Plan is not intended to (a) expand the Court’s jurisdiction beyond

that allowed by applicable law, (b) impair the rights of an Entity to invoke the jurisdiction of a

court, commission, or tribunal, or (c) impair the rights of an Entity to seek the withdrawal of the

reference in accordance with 28 U.S.C. § 157(d).


VIII. NO STAY OF CONFIRMATION ORDER.

       40.      The requirement under Bankruptcy Rule 3020(e) that an order confirming a plan is

stayed until the expiration of 14 days after entry of the order is hereby waived. This Confirmation

Order shall take effect immediately and shall not be stayed pursuant to Bankruptcy Rules 3020(e),

6004(h), 6006(d), 7062, or otherwise.



                                              Signed on 09/06/2019




                                             THE HONORABLE BILL PARKER
                                             CHIEF UNITED STATES BANKRUPTCY JUDGE




                                                          36
